Citation Nr: 1334874	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  12-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lung cancer, to include as a result of herbicide exposure, for accrued benefit purposes.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Buffalo, New York, which denied the appellant's claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2010.  The death certificate shows that the immediate causes of death were failure to thrive and metastatic carcinoma of the lung.  The secondary causes were hypertension and hyperlipidemia.

2.  At the time of his death, the Veteran was service-connected for tinnitus, bilateral hearing loss and hemorrhoids.

3.  Lung cancer did not have its onset during the Veteran's period of active military service, did not manifest to a compensable degree within one year following his discharge from service in January 1965, and was not secondarily-related to any of his service-connected disabilities or otherwise permanently worsened by a service-connected disability beyond its normal progression.

4.  The Veteran served in the United States Navy aboard the USS COLONIAL from September 1963 to September 1964, and aboard the USS GEORGE CLYMER from September 1964 to December 1964, prior to the participation of either vessel in its respective Vietnam War Campaigns.

5.   The documented historical evidence does not demonstrate that either the USS COLONIAL or the USS GEORGE CLYMER ever docked at, or transited the inland waterways of the Republic of Vietnam, or that either vessel operated on the close coastal waters of the Republic of Vietnam for extended periods of time 
coincident with when the Veteran was a member of the respective crews.

6.  The documented historical evidence, including the Veteran's service treatment and personnel records, fails to demonstrate that the Veteran ever set foot on the mainland of the Republic of Vietnam during active military service.

7.  The Veteran was not exposed to any chemical defoliant or herbicide, including Agent Orange, during active military service. 

8.  At the time of his death, the Veteran had a claim pending for entitlement to service connection for lung cancer, claimed as a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  A disability incurred in, or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.312 (2012).

2.  Service connection for lung cancer, to include as a result of herbicide exposure, for accrued benefits purposes has not been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5121 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.312, 3.1000 (2012).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the Court has held that, in general, 38 U.S.C.A. § 5103(a) notice for a claim of entitlement to dependency and indemnity compensation ("DIC") benefits must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant, who submits a non-detailed application, of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction ("AOJ").  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case ("SOC") or Supplemental Statement of the Case ("SSOC"). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Here, a September 2010 pre-adjudication letter notified the appellant of the evidence and information necessary to substantiate a DIC claim based on service connection for the cause of the Veteran's death.  Specifically, she was told that to support a claim for DIC benefits, the evidence must show that the Veteran died while on active duty, or that the Veteran died from a service-related injury or disease.  The appellant was also advised of the information and evidence needed to support a claim for DIC based on the Veteran's previously service-connected conditions and what information and evidence was needed to support a claim for DIC based on a condition not yet service-connected.  The letter also advised the appellant of her and VA's responsibilities under the VCAA.  

Because the Board has concluded that the preponderance of the evidence is against the appellant's claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

      B.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  This includes assisting the appellant in procuring service treatment records, relevant post-service treatment records, and providing a VA examination or opinion when warranted.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

The Board concludes that VA's duty to assist has been satisfied in this case.  Of record are the Veteran's service and post-service treatment reports, his available service personnel records, his terminal hospital treatment records and his death certificate.  The claims folder also contains the appellant's statements in support of her claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the April 2010 death certificate shows that the Veteran died of failure to thrive and metastatic carcinoma of the lung secondary to hypertension and hyperlipidemia.  As will be discussed below, there is no competent evidence of record to support a finding that the cause of the Veteran's death is in any way related to a disability incurred in, or related to service.  As the Board finds that there is not a reasonable possibility that a medical opinion would aid in substantiating the appellant's claim, it concludes that a medical evaluation or opinion is not required.  See Daves, supra.

With respect to the appellant's claim for accrued benefits, the Board only considers evidence in VA's possession at the time of the Veteran's death.  See 38 C.F.R. 
§ 3.1000.  It follows that the appellant could not be prejudiced by any deficiency in the duty to notify or assist, as no further evidence can be accepted on this claim.  Nevertheless, the September 2010 letter fully addressed all necessary notice elements under the VCAA and was sent to the appellant prior to the initial decision in this matter.  The letter informed the appellant of the requirements for substantiating a claim for accrued benefits, and of the types of evidence VA will obtain on the appellant's behalf.  Accordingly, the Board finds that VA's duty to assist has been met and no further development is necessary.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claims.  Accordingly, the Board will proceed to a decision on the merits.
II.  Discussion

The Board has thoroughly reviewed all of the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic disease during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for those chronic diseases listed specifically at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2012); see Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In addition, certain chronic diseases, including lung cancer, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year of separation from active duty service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in, or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2012).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2012).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

A.  Entitlement to service connection for the cause of the Veteran's death.

The appellant contends that the Veteran's death was the result of metastatic lung cancer as a result of herbicide exposure during service in the Republic of Vietnam.  Although, at the time of his death, the Veteran was service-connected for tinnitus, bilateral hearing loss and hemorrhoids, neither the appellant, nor the competent evidence of record, suggests that any of these disabilities caused or materially contributed to his death.

The Veteran's death certificate reveals that he died on April [redacted], 2010, as a result of failure to thrive and metastatic carcinoma of the lung.  Secondary or contributing causes, but not resulting in the underlying cause of death, were hypertension and hyperlipidemia.  The Veteran's VA treatment records support this finding and show that he was seen in March 2010, only five weeks before to his death, with complaints of breathing difficulty for the past three weeks.  Diagnostic testing revealed a diagnosis of primary lung cancer with metastasis to the brain and possibly the liver.  There are no other VA or private terminal treatment reports of record.  VA treatment records show that, prior to being seen in March 2010, the Veteran was last treated at the VA Medical Center ("VAMC") in October 2009, at which time, he was noted to have diagnoses of right knee pain, controlled hypertension,  hyperlipidemia, hypothyroidism and an enlarged prostate.

The Veteran's service treatment records contain no medical evidence that he was ever diagnosed with, or treated for any of the conditions that directly caused or contributed to his death; his December 1964 service separation examination revealed normal findings for the lungs and chest, and a chest x-ray was negative.  Furthermore, there is no competent evidence to establish that lung cancer became manifest to a compensable degree within one year of his separation from service.  As such, service connection for the cause of the Veteran's death as a result of this disease on a direct or presumptive basis is not for application.

Similarly, review of the Veteran's sparse terminal treatment records show that there is no clinical evidence or objective medical opinions linking the Veteran's aforementioned service-connected tinnitus, bilateral hearing loss or hemorrhoids with the lung cancer that ultimately led to his death. 

Accordingly, the Board concludes that the probative evidence of record is against finding that the Veteran's lung cancer was either directly related to his period of active service, or was otherwise secondary to any of his service-connected disabilities.  As such, service connection on a direct basis or as secondary to a service-connected disability is denied.   38 C.F.R. §§ 3.303, 3.310(a), (b).  

The sole remaining theory of service connection that must be addressed is whether the  metastatic lung cancer that caused the Veteran's death was due to in-service exposure to chemical herbicides and defoliants, including Agent Orange.  In this regard, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service-connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. 
§ 1116(a),(b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2012).  Respiratory cancers of the lung are among the diseases recognized as being presumptively associated with chemical herbicide exposure.  See 38 C.F.R. § 3.307(e).  Thus, the only element that must be satisfied for the appellant to prevail in her claim is an objective demonstration that the Veteran was, in fact, exposed to chemical herbicides and/or defoliants during his period of active Naval service.

VA regulations provide that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

The Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313 (2012).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Service in the Republic of Vietnam has been interpreted by the Federal Circuit as requiring a veteran to have physically set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (finding foot-on-land rule to be a permissible statutory interpretation); see also 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a) (6)(iii).

The appellant contends that, while serving aboard the USS COLONIAL (LSD-18), the Veteran served as an Ordinary Seaman and was assigned to the crews of the small boats inside the ship's well dock that transported U.S. Marines to the shores of Vietnam; she claims that this activity somehow exposed him to Agent Orange, resulting in his developing fatal lung cancer.  See letter, September 2011.

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large, ocean-going ship that operated only on the offshore waters of Vietnam unless evidence shows that a veteran went ashore.  See Haas v. Peake, supra.  Inland waterways include the rivers, canals, estuaries, delta areas and enclosed bays of Vietnam.  They do not include open deep-water harbors such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  See VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.28.h.

Review of the Veteran's service personnel records reveals no evidence that he actually served or spent time within the land borders of Vietnam.  Rather, these records demonstrate that he was assigned to the USS COLONIAL (LSD-18) from September 1963 to September 1964, and then to temporary duty aboard the USS GEORGE CLYMER (APA-27) from September 1964 to December 1964.  

U.S. Navy and Coast Guard operations in the waters of Vietnam were primarily focused on providing gunfire support for ground troops and conducting interdiction patrols designed to disrupt the movement of enemy troops and supplies from North Vietnam into South Vietnam.  Shipboard gunfire was directed at inland targets primarily by destroyers (designated by DD hull numbers) operating at varying distances off the Vietnam coast.  It was used to protect U.S. Army and Marine ground forces and destroy enemy positions within gun range.  The destroyers operated along the offshore "gun line" on a rotating basis for several days or weeks at a time and then returned to escorting larger ships at sea or to a safe port, such as Subic Bay in the Philippines, for replenishment.  Support missions for ground troops and attacks on enemy positions were also conducted by U.S. Navy aircraft launched from aircraft carriers (designated by CV or CVA hull numbers) stationed at sea, generally from 30 to 100 miles off the Vietnam coast.  The gun line ships and aircraft carriers, as well as their supply and support ships, are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  Veterans Benefits Administration ("VBA") Training Letter 10-06 (September 9, 2010).

Research shows that the USS COLONIAL (LSD-18) was a Casa Grande Class Dock Landing Ship, an amphibious warfare ship with a well dock to transport and launch landing craft and amphibious vehicles.   According to the official VA list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," ships or boats that were part of the Mobile Riverine Force, Inshore Fire Support (ISF) Division 93 or had a specific designation (such as LCM (Landing Craft, Mechanized), LCVP (Landing Craft, Vehicle, Personnel) or LCU (Landing Craft, Utility)) operated on the inland waterways of Vietnam.  Other ships operated temporarily on Vietnam's inland waterways, docked to a shore or pier in Vietnam, operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, or operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  In this case, official records show that the only time the USS COLONIAL (LSD-18) traveled to any of these areas was on June 22 and September 25-30, 1969, more than four years after the Veteran's separation from service, when it briefly operated on the Saigon River to Nha Be.  Accordingly, as there is no official documentation showing that the Veteran's ship traversed the inland waterways of Vietnam during his active duty service, or that it docked in Vietnam, or operated on Vietnam's close coastal waters with evidence that crew members went ashore or delivered supplies or troops ashore , service connection for the cause of the Veteran's death based on a presumptive Agent Orange exposure during his service aboard the USS COLONIAL (LSD-18) is not for application.

The Board has also reviewed the operations records for the USS GEORGE CLYMER (APA-27), where the Veteran served on temporary duty from September 1964 to December 1964.  This was classified as an Amphibious Attack Transport ship.  Official ship records show that this vessel navigated the Saigon River to Saigon Port during January 1963, and conducted troop and supply "mike boat" beach landings during July 1965, and from March to July, 1966, at Da Nang and Chu Lai.  There are no official records showing that this vessel ever operated on the inland waterways of Vietnam, docked at Vietnam, conducted troop and supply landings, or allowed crew members visitation to the mainland during the Veteran's period of temporary duty.  As such, service connection for the cause of the Veteran's death based on presumptive Agent Orange exposure during his service aboard the USS GEORGE CLYMER (APA-27) is not for application.

The Board has also reviewed available deck logs for the Veteran's Naval service, but has again found no evidence showing that he actually stepped foot within the borders of the Republic of Vietnam.  According to the United States Navy website, deck logs do not record day-to-day work assignments of individual crew members. A deck log records events taking place on board the individual ship or, if pertinent, in its immediate vicinity.  It does not include events taking place elsewhere, such as the activities of crew members on detached duty.

In addition to the aforementioned evidence, the Board has also considered additional evidence submitted by the appellant, including treatise materials purporting to show the amount of herbicides that were disseminated in South Vietnam between January 1962 and December 1964.  In this respect, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In addition, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In this case, the treatise information presented by the appellant discusses herbicide spray operations within the Republic of Vietnam, including along various rivers and canals.  The appellant has highlighted certain passages presumably to show how the Veteran could have been affected by these purported operations.  For example, she highlighted a passages indicating that, twice, in May and June 1964, the base of operations for these aerial defoliation missions over Vietnam was Da Nang, where it was noted that "[t]argets sprayed were mainly winding mountain roads which connected South Vietnamese outposts along the Laotion border."  While the Board offers no comment on the veracity or authenticity of these reports, it again notes that the proposed evidence concerns the use of herbicides over the landmass and inland waterways of Vietnam.  However, as previously discussed, there has been no probative evidence presented to show that the Veteran ever stepped foot on the landmass of Vietnam during his active duty service, or served aboard a ship that navigated the inland waterways of the country while he was aboard.

The appellant has also submitted two prior Board decisions as evidence in support of her claim.  Specifically, she asserts that, in these decisions, the Board found that the veteran served aboard a ship that anchored near the Republic of Vietnam, exposing crew members to herbicides used in the area.  While the Board has reviewed and considered these decisions, it notes that Board decisions are nonprecedential.  38 C.F.R. § 20.1303 (2012) ("Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided. ... [Each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.").  Therefore, these decisions have no probative value with respect to the appellant's claim. 

Finally, in arriving at a decision in this claim, the Board notes that it has also considered the appellant's personal statements, as well as those of her daughter, in which they described hearing the Veteran recount stories of transporting Marines to the beaches of Vietnam during active duty service in the Navy as an Ordinary Seaman.  Notably, the appellant stated that her husband reported that his job was to man the boats that took Marines ashore for land operations and that "he often told me how grateful he was that he could just back the boat off and return for a hot meal while those Marines were headed into the mountains."  She also recounted a story in which her husband described taking "nearly the whole crew ashore for a 'beach party'," but said that "he missed the party because [he was among the crew] running the boats back and forth all day...." 

In this regard, the Board certainly finds that the appellant and her daughter are competent to report what the Veteran told them about his active military service;  his DD 214 supports their assertion that he served as an Ordinary Seaman.  In this case, however, it appears clear that, even assuming that the Veteran operated the boats which took Marines ashore, there is no probative evidence that he actually stepped foot on Vietnam himself.  As noted above, not only are there no official records showing that either of ships upon which the Veteran served conducted troop and supply landings or allowed crew members visitation to the mainland, but even if they did, the appellant's description of events as told by her husband appears to support a finding that the Veteran simply operated these transport vessels, but did not actually go ashore himself.  
The Board further notes that the appellant is competent to offer evidence as to facts within her personal knowledge, such as observable symptoms of the Veteran's disability prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnose simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology is probative.  However, while the appellant, as a lay person, may be competent to describe having witnessed symptoms associated with her husband's illness, she has not been shown to be competent to offer an opinion on a matter clearly requiring medical knowledge, such as determining the etiology of lung cancer diagnosed many years after active military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

Accordingly, as the claims folder contains no competent, credible and probative medical evidence or opinion relating the Veteran's death directly or indirectly to his active duty service, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Although the Board is sympathetic to the appellant's sincere belief that the Veteran died as a result of cancer due to herbicide exposure, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.

B.  Entitlement to service connection for accrued benefits purposes.

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) The veteran's spouse; (B) The veteran's children (in equal shares); (C) The veteran's dependent parents (in equal shares).  38 U.S.C. 
§ 5121(a), 5121(a)(2) (West 2002 and Supp. 2012); 38 C.F.R. § 3.1000(a) (2012).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. Id.  

Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2012).

The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651  (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).

For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.
In this case, the only claim pending before VA at the time of the Veteran's death was his claim of entitlement to service connection for lung cancer, claimed as a result of herbicide exposure.  Thus, the Veteran had an unadjudicated claim pending when he died.

As noted above, because the appellant's accrued benefits claim was filed within one year after the Veteran's death, her claim was timely filed.

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490  (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claim finally decided.

In evaluating the appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death may be considered. 
38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA and reports of autopsy made by VA on date of death.  In this case, the Veteran's pertinent service treatment and personnel records, as well as his terminal VA treatment report, have been obtained.  

As noted above, in order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, supra.
Additionally, service connection for certain chronic diseases, such as malignant tumors, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As noted above, VA regulations also provide presumptive service connection for lung cancer on the basis of herbicide exposure for a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.309(e).

Service connection is generally precluded for disabilities caused by using tobacco. See also 38 U.S.C.A. § 1103  and 38 C.F.R. § 3.300(a) (2012) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded secondary to tobacco use after the veteran's service where a tobacco use disorder is proximately due to a service-connected disability).

In this case, there is no evidence that the Veteran complained of symptoms suggestive of, sought treatment for, or was diagnosed with lung cancer during service.  There is also no evidence that he was diagnosed with a malignant tumor to a compensable degree within one year of separation from service.  Accordingly, service connection for lung cancer on a presumptive basis is not for application.

In addition, because there is no probative evidence that the Veteran served within the Republic of Vietnam during the Vietnam era, service connection for lung cancer based on herbicide exposure is not applicable.

Post-service VAMC treatment records show that the Veteran was not diagnosed with lung cancer until March 2010, more than 45 years after active military service.  Moreover, these records fail to provide a nexus between the Veteran's disease and active service.  In this regard, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first symptoms or treatment of record is evidence that weighs against the Veteran's claim on both a direct and presumptive basis.

The Board has also considered the appellant's assertions regarding her claim.  Although the Board does not doubt she believes that the Veteran's lung cancer was attributable to some aspect of military service, she simply is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she has not been shown to possess the requisite medical knowledge or training.  See Jandreau, supra; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As such, her statements are not competent.

In short, the medical evidence in the claims folder at the time of the Veteran's death simply does not indicate a connection between his lung cancer and any incident of service, to include herbicide exposure.  

Finally, as noted above, per VA regulations, service connection is not warranted for a disability on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service (with the exception of  Buerger's Disease).  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2012).  This provision applies to claims filed after June 9, 1998.  Id.  Here, the Veteran's VA treatment reports in March 2010 show that he reported having had a 30 pack-year history of smoking, quitting the habit in 1988.  The Veteran also reported that his brother also died of lung cancer at age 66.  Assuming that the Veteran's lung cancer was related in part to his cigarette smoking prior to, during and after active service, because he filed his claim in the instant case after June 9, 1998, service connection on the basis of use of tobacco products is barred as a matter of law.  Id.  

In light of the medical evidence, the Board concludes service connection for accrued benefits purposes is not warranted.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for lung cancer, to include as a result of herbicide exposure, for accrued benefit purposes, is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


